Mr. Justice Scott
delivered the opinion of the court.
ON the 14th day of May, 1917, the plaintiff in error was convicted in the District Court of Larimer county of the murder of Ernesto Mondrano, and the penalty of death fixed by the jury. A motion for a new trial was heard and overruled and the defendant was sentenced in accordance with the verdict rendered.
The attorney general had presented a confession of error and asks a reversal of the judgment.
It is the uniform rule of this court in such cases to act affirmatively upon such request of the attorney general. ' By the Constitution and statutes of this state the Attorney General is the only person who is authorized by law to appear for the people, before the Supreme Court. The duty and responsibility of the control of such cases are his. In the interest of justice, and when his judgment so dictates, it is as much his duty to confess judicial error, as to contend against it.
The judgment is reversed.

En banc.

White, J., not participating.